Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 27, 2014                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  147860(83)                                                                                               Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  THE SERVICE SOURCE, INC. and THE                                                                                    Justices
  SERVICE SOURCE FRANCHISE, LLC,
            Plaintiffs-Appellees,
  v                                                                 SC: 147860
                                                                    COA: 301013
                                                                    Lenawee CC: 09-003258-CK
  DHL EXPRESS (USA), INC.,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s May 23,
  2014 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 27, 2014
         d0624
                                                                               Clerk